[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________                    FILED
                                                            U.S. COURT OF APPEALS
                                No. 08-15384                  ELEVENTH CIRCUIT
                                                                  APRIL 24, 2009
                            Non-Argument Calendar
                                                               THOMAS K. KAHN
                          ________________________
                                                                    CLERK

                      D. C. Docket No. 99-00003-CR-WPD

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                      versus

JULIUS STEVENS,
a.k.a. Judog,

                                                              Defendant-Appellant.


                          ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________

                                 (April 24, 2009)

Before BIRCH, CARNES and WILSON, Circuit Judges.

PER CURIAM:

     Julius Stevens appeals pro se the district court’s denial of his 18 U.S.C.
§ 3582(c)(2) motion for a sentence reduction. The district court concluded that

Amendment 706 to the Sentencing Guidelines did not reduce his sentencing range,

which was based on his career offender designation. After careful review, we

AFFIRM.

                                I. BACKGROUND

      Stevens pled guilty in 1999 to conspiracy to possess with intent to distribute

cocaine and marijuana, in violation of 21 U.S.C. § 846. Stevens was held

accountable for at least 50 grams of crack cocaine, which set his base offense level

at 32 under U.S.S.G. § 2D1.1(c). His qualification as a career offender under

U.S.S.G. § 4B1.1, however, elevated his base offense level to 37 and his criminal

history category to VI. After subtracting three levels for acceptance of

responsibility and timely notification of his intention to plead guilty, Stevens’s

total offense level was 34 and his sentencing range was 262 to 327 months of

imprisonment. The court sentenced him to the low-end range of 262 months in

prison.

      In April 2008, Stevens, through counsel, filed a § 3582(c)(2) motion to

reduce his sentence. Stevens asserted that his base offense level should be reduced

two levels under Amendment 706, thereby reducing his sentencing guidelines

range. The district court determined that Amendment 706 did not affect Stevens’s



                                           2
career offender sentencing calculation, and even if it did, Stevens’s original

sentence was reasonable and sufficient. Accordingly, the district court denied his §

3582(c)(2) motion. Stevens now appeals.

                                 II. DISCUSSION

      We review a district court’s denial of a § 3582(c)(2) motion for abuse of

discretion, and its legal interpretations de novo. See United States v. Williams,

549 F.3d 1337, 1338-39 (11th Cir. 2008) (per curiam). Pursuant to § 3582(c)(2), a

district court may reduce a defendant’s sentence that was based on a guideline

sentencing range which the Sentencing Commission has subsequently lowered.

See 18 U.S.C. § 3582(c)(2). Amendment 706 amended the Drug Quantity Table in

U.S.S.G. § 2D1.1(c) by reducing the base offense levels for certain drug offenses.

See United States v. Moore, 541 F.3d 1323, 1325 (11th Cir. 2008), cert. denied,

___ U.S. ___, ___ S. Ct. ___ (2009). Amendment 706 had no impact on the career

offender provision of U.S.S.G. § 4B1.1, however. See id. at 1330. Consequently,

a defendant is not eligible for a sentence reduction under Amendment 706 if his

sentence was based on the career offender provision under § 4B1.1, rather than on

the amount of drugs attributable to him under § 2D1.1(c) . See id.

      Our independent review of the record confirms the district court’s finding

that Stevens was sentenced as a career offender. Because the court did not utilize



                                           3
his base offense level calculated under § 2D1.1(c) to determine his guideline

sentencing range, Stevens’s sentence was not based on the amount of drugs

involved. Consequently, Amendment 706 had no effect on Stevens’s sentence and

did not entitle him to a sentence reduction. See id. (affirming the denial of §

3582(c)(2) motions because “although Amendment 706 would reduce the base

offense levels applicable to the defendants, it would not affect their guideline

ranges because they were sentenced as career offenders under § 4B1.1”).

      Stevens raises two new issues in his reply brief: (1) his sentence violated

Apprendi v. New Jersey, 530 U.S. 466, 120 S. Ct. 2848 (2000), and (2) the district

court should have considered the racial disparity in the treatment of crack and

powder cocaine offenses discussed in Kimbrough v. United States, ___U.S. ___,

128 S. Ct. 558 (2007). We generally will not address issues raised for the first time

in a reply brief. See United States v. Valladares, 544 F.3d 1257, 1269 n.2 (11th

Cir. 2008) (per curiam). In any event, both arguments are outside the scope of a

§ 3582(c)(2) proceeding. See United States v. Bravo, 203 F.3d 778, 782 (11th Cir.

2000) (concluding that § 3582(c)(2) “does not grant to the court jurisdiction to

consider extraneous resentencing issues”); United States v. Melvin, 556 F.3d

1190, 1193 (11th Cir. 2009) (per curiam), petition for cert. filed (Feb. 10, 2009)

(No. 08-8664) (concluding that Kimbrough does not apply to § 3582(c)(2)



                                           4
proceedings because it only addressed the crack/powder disparity with respect to

original sentencing proceedings) .

                                III. CONCLUSION

      The sentencing range upon which Stevens’s sentence was based is

unchanged by Amendment 706 because he qualified as a career offender. The

district court thus correctly concluded that Stevens was ineligible for a sentence

reduction under Amendment 706. Accordingly, we AFFIRM the district court’s

order denying his § 3582(c)(2) motion.

      AFFIRMED.




                                          5